DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 11 August 2022. It is noted that this application is Divisional of Untied States Patent Application Serial No. 12/573,392 filed 5 October 2009, now United States Patent No. 10,810,519. Claims 1, 11, and 20 have been amended. Claims 1-20 are pending.



Divisional Application

[4]	This application is a divisional application of Untied States Patent Application Serial No. 12/573,392 filed 5 October 2009, now United States Patent No. 10,810,519. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application.  All documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. See MPEP §609.02 A. 2.

Response to Remarks/Amendment

[5]	Applicant's remarks filed 11 August 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 31 March 2022, Applicant provides the following remarks:

"…In order to expedite prosecution toward allowance, the Applicant has amended the pending claims as suggested by the Office Action...However...as noted, the Applicant respectfully traverses the rejections for at least the reasons set forth during prosecution… "



In the Office Action mailed 31 March 2022, Examiner provided the following:

NOTE: For Applicant’s benefit, amendments to indicate that the inventive system generates control commands based on the monitored sensor data and the hierarchical mission plans transmits the commands to the robotic equipment and automated machinery to implement the mission via the path plans and derivative control commands would serve to overcome the maintained rejection under 35 U.S.C. 101. The inclusion of the generation and implementation of the control commands/path planning would provide a basis for removing the maintained rejection for reasons consistent with those provided in the noted PTAB Decision in the parent application, now U.S. Patent No. 10,810,519. Applicant is encouraged to contact the Examiner to discuss amendments to the pending claims to expedite issuance of the instant application.   

Examiner respectfully maintains that while a “path planner” is included in claim 20 and other dependent claims, absent from the present claims is any system generated translation of the monitoring data and the mission plans into control commands which are transmitted and serve to direct the automated functions of the claimed robots and machines. As presented, the claimed mission planning is reasonably an ineligible mental process, i.e., a human user could be reasonably relied upon to construct a mission plan for a plurality of agents using pen and paper. 

In further response, with respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 11 as presented by amendment, includes an indication that each of the planning, allocating, and monitoring are performed, generally, “by one or more processors”. Claim 11 further specifies that “one or more sensors include a camera configured to acquire an image of an aircraft with respect to leak...using ultraviolet light to detect the fluid. As amended claim 11 now further recites “...generating, by the one or more processors, one or more control commands based, at least in part, on the information from the number of sensors; transmitting, by the one or more processors, the one or more control commands to one or both of the robots or the machines of the agent groups to implement the missions...”.

With respect to the present iteration of generating control commands, Examiner notes that this functionality is met by the mere transmission of messages to the robots via the network. In other words, the limitation does not specify that the commands control the path and activities of the recipient robotics, rather, a message/command is merely sent to the robots “to implement the missions”. The limitation is met by data transmission over a network using a generic device. Examiner suggests tying the generation of the commands to the determined path plans as set reiterated above.  

With respect to the indication that the planning, allocating, and monitoring are performed by one or more processors, the designation of “one or more processor” absent clarification of processing functions performed by the recited processor(s) is reasonably met by a generic device displaying data to a human user to generate plans by applying mental processing. Further, the allocating and monitoring steps/functions are reasonably met by a human user viewing camera/image data on a generic computer display and determining an allocation of tasks to transmit to agents. In other words, absent clarification the technical contributions of the recited processor are reasonably met by a generic computer displaying data to a human user and communicating allocations via a computer network using standard data transmission protocols. With respect to the UV camera sensor, the identification of a specific sensor for external data collection that is otherwise not directly acted on by the system constitutes extra-solution activity.

As presented, the function(s) reasonably attributable to the claimed processor and sensors are limited to receiving data or information via a network (e.g., allocating tasks), storing and retrieving information from a memory (e.g., mission plans) performing tasks that are otherwise performable in the human mind (e.g., planning missions and determining task allocations).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendments for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 11, and 20 are directed to a method and systems and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 11, and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 11, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission, which is reasonably considered to be method of Organizing Human Activity, namely: (3) managing personal behavior or interactions between people (e.g., following rules or instructions). 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 11. In particular, claim 11 includes:
“…associating mission planners with agent groups including one or more agents…”, “…allocating resources for the missions…”, “...executing the missions planned by the mission planners, and “…providing communication between the mission planners…”. Considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of scheduling, organizing, and directing tasks, which is an ineligible concept of Organizing Human Activity, including: (3) managing personal behavior or interactions between people (e.g., following rules or instructions), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 11 recites: “…planning missions...”. Respectfully, absent further clarification of the processing steps executed by the recited data processing system, one of ordinary skill in the art would readily understand that given a job, tasks, and available agents to perform tasks, one of ordinary skill cold reasonably be relied upon to plan missions using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 11 that potentially integrate the exception include the “data processing system”, “communication system”, and the indications that the agents are “robots or machines”. With respect to these potential additional elements, the claimed “data processing system” is identified as executing the mission planners. The claimed “communication system” is identified as providing communication between mission planners. The “agents” is/are identified as robots or machines. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., missions are planned and mission planners are executed, communications are provided etc.) as associated with a respective “data processing system” or “communications system”. Beyond the general statement that planners are executed and communications are provided, the limitations provide no further clarification with respect to the functions performed by the “data processing system” and “communication system” in producing the claimed result. A recitation of “by a system”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general linking to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., planning missions), and sending and receiving information over a network. 
Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of executing instructions and transmitting communications over a network. The claimed scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0334593, Examiner notes paragraphs [0158]-[0162]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) execute planners; and (2) provide communications. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., communications); (2) storing and retrieving information and data from a generic computer memory (e.g., plan data and instructions); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., plan maintenance missions). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of scheduling, organizing, and directing a series of maintenance tasks associated a maintenance mission benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 20, directed to systems for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-10 and 12-19, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Double Patenting

[9]	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,810,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims of the instant application are comprised of limitations/functions patented in claims 1-16 of the issued patent. While the claims of the instant application do not match verbatim the claims of the issued patent, the distinctions are limited to omissions of functions and designated technical elements such that the pending claims would have been obvious and/or are directed performed by the claims of the issued patent. 

Allowable Subject Matter

[10]	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and pursuant to a Terminal Disclaimer to USPAT 10,810,519.


Subject Matter Overcoming the Art of Record

[11]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a system including “...the mission planners further configured to generate a mission plan for the one or more agents in an associated agent group, the mission planners further configured to monitor the one or more agents executing the tasks by receiving information from a number of sensors associated with the one or more agents, wherein the one or more sensors include a camera configured to acquire an image of an aircraft with respect to leak of a fluid using ultraviolet light to detect the fluid...”.

The most closely applicable prior art of record is referred to in the Office Action mailed 16 September 2021 as Sinex et al. While Sinex discloses determination of critical paths associated with aircraft maintenance processes performed by worker/agents, Sinex fails to specify sensors and/or cameras acquiring specific images directed to fluid leaks. While secondary reference to Cleary et al., discloses sensors and/or camera to monitor fluid levels, i.e., “leaks” to direct maintenance operations of an aircraft, the sensors of Cleary are not UV-based fluid detection sensors nor is the information collected from the fluid monitoring sensors utilized to generate path plans and control commands to robotic maintenance agents.


Conclusion
[12]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683